In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-18-00488-CR

 DANITA CAROL THETFORD, Appellant           §   On Appeal from the 432nd District
                                                Court

                                            §   of Tarrant County (1558380R)

 V.                                         §   March 3, 2022

                                            §   Opinion by Chief Justice Sudderth

 THE STATE OF TEXAS                         §   (p)

                           JUDGMENT ON REMAND

       This appeal is on remand from the Court of Criminal Appeals.

       This court has again considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth